Case 1:18-cv-00669-JTN-SJB ECF No. 48, PageID.301 Filed 11/17/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 ROBERT L. DYKES,

          Plaintiff,
                                                                       Case No. 1:18-cv-669
 v.
                                                                       HON. JANET T. NEFF
 THOMAS FINCO, et al.,

          Defendants.
 ____________________________/


                                     OPINION AND ORDER

         This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. The only remaining

Defendant, Thomas Finco, filed a Motion for Summary Judgment on the grounds that he was not

personally involved in the alleged illegal conduct. The matter was referred to the Magistrate Judge,

who issued a Report and Recommendation (R&R), recommending the Court grant Defendant

Finco’s Motion for Summary Judgment and dismiss Plaintiff’s complaint with prejudice. The

matter is presently before the Court on Plaintiff’s objections to the Report and Recommendation.

Plaintiff also recently filed a motion, requesting this Court “issue its final order.” In accordance

with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo

consideration of those portions of the Report and Recommendation to which objections have been

made. The Court denies the objections, dismisses the motion as moot, and issues this Opinion and

Order.

         Plaintiff objects to the Magistrate Judge’s purported “attempt to manipulate the facts …”

(Pl. Obj., ECF No. 46 at PageID.296). Plaintiff states that “somehow the [M]agistrate [Judge]
Case 1:18-cv-00669-JTN-SJB ECF No. 48, PageID.302 Filed 11/17/20 Page 2 of 3




failed to assert that [he] [sic] tried to amend [his] [sic] complaint on two different occasions, but

has instead crafted its report to read as if [he] [sic] knowingly sued the wrong person, and made

no effort to correct that matter …” (id.). According to Plaintiff, he “did everything [he] could as

a lay person …,” and “this court was hell bent on dismissing [his] claim, and so, it abused its

discretion with no regard for fairness” (id. at PageID.297).

       An objection to a magistrate judge’s report and recommendation must “specifically identify

the portions of the proposed findings, recommendations, or report to which objections are made

and the basis for such objections.” W.D. Mich. LCivR 72.3(b). Plaintiff does not specifically

identify any portion of the Magistrate Judge’s Report and Recommendation to which he objects,

let alone present any developed argument demonstrating a factual or legal error in the Magistrate

Judge’s analysis or ultimate conclusion regarding Defendant Finco’s motion. Therefore, the

objection is denied.

       Accordingly, this Court approves and adopts the Magistrate Judge’s Report and

Recommendation as the Opinion of this Court. Because this Opinion and Order resolves all

pending claims in this case, a Judgment will also be entered. See FED. R. CIV. P. 58. Further,

because this action was filed in forma pauperis, this Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3), as recommended by the Magistrate Judge, that an appeal of this decision would not

be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610 (6th Cir. 1997), overruled

on other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007). Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 46) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 45) is APPROVED and

ADOPTED as the Opinion of the Court.




                                                 2
Case 1:18-cv-00669-JTN-SJB ECF No. 48, PageID.303 Filed 11/17/20 Page 3 of 3




        IT IS FURTHER ORDERED that Defendant Finco’s Motion for Summary Judgment

(ECF No. 42) is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s “Request that the Court issue its order in

response to Defendant’s request for summary judgment,” which was docketed as a “Motion for

order regarding Motion for summary judgement by defendant” (ECF No. 47) is DISMISSED as

moot.

        IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.



Dated: November 17, 2020                                       /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 3
